                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


REBECCA A. O'SULLIVAN,                       )
                                             )
                    Plaintiff,               )
                                             )
v.                                           )      Case No. 18-1250-JTM-GEB
                                             )
HARTFORD LIFE AND                            )
ACCIDENT INSURANCE COMPANY,                  )
                                             )
                    Defendant.               )
                                             )

                          MEMORANDUM AND ORDER

      This matter comes before the Court on Plaintiff’s Motion to Compel Discovery

Responses. On May 7, 2019, the Court conducted a hearing on the motion. Plaintiff

Rebecca O’Sullivan appeared through counsel, Donald Peterson, II and Sean McGivern.

Defendant Hartford Life and Accident Insurance Company appeared through counsel,

Steven Davidson. After consideration of Plaintiff’s motion (ECF No. 21), Defendant’s

Memorandum in Opposition (ECF No. 30), and Plaintiff’s Reply (ECF No. 31), along with

additional argument from counsel, Plaintiff’s Motion to Compel was GRANTED in part

and DENIED in part by oral rulings during the hearing.          This written opinion

memorializes those rulings.
I.     Background1

       Plaintiff Rebecca A. O’Sullivan initially filed this case in the Sedgwick County

District Court2 against defendant Hartford Life and Accident Insurance Company

(“Hartford”), the issuer and administrator of a long-term disability plan (“Plan”) for

Plaintiff’s former employer, Spirit Aerosystems Holdings, Inc. (“Spirit”). Plaintiff worked

for Spirit from approximately 2006 through August 5, 2014. In late 2012 and 2013,

Plaintiff suffered from medical issues, including West Nile virus and Grave’s disease. In

2013, Plaintiff’s thyroid was surgically removed, leaving her with lingering physical

difficulties. Plaintiff’s last day of work was August 5, 2014, and she was initially placed

on leave, but Spirit ultimately terminated her employment in October 2015.

       Plaintiff applied for long-term disability (“LTD”) benefits, and Defendant denied

her claim, with Defendant’s final letter denying her appeals dated October 6, 2017. She

claims Defendant’s decision to deny her benefits was arbitrary, capricious, and not

supported by substantial evidence. Defendant hired two physicians to review her case, and

Plaintiff alleges those physicians used inaccurate and unreasonable review procedures. For

example, Plaintiff claims one of the physicians was a psychiatrist, who never examined

Plaintiff, despite the American Psychiatric Association’s ethical rules prohibiting

psychiatrists from offering a professional opinion without an examination. Plaintiff




1
  The information recited in this section is taken from the parties’ briefs regarding discovery (ECF
Nos. 21, 30, 31); and Plaintiff’s Petition attached to the Notice of Removal (ECF No. 1, Ex. 1).
This background information should not be construed as judicial findings or factual
determinations.
2
  O’Sullivan v. Hartford Life and Accident Insurance Company, No. 2018-CV-001783-OT
(Sedgwick County Dist. Ct., filed Aug. 13, 2018).
                                                 2
brought this case to recover LTD benefits under the employee benefit plan pursuant to the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(1)(B).

       Defendant removed the case to this federal court on September 4, 2018. During the

Scheduling Conference held on December 3, 2018, the parties discussed potential

discovery issues. The parties disagreed on the appropriateness of discovery outside the

administrative record reviewed by Defendant when determining Plaintiff’s eligibility for

LTD benefits. (See Scheduling Order, ECF No. 9 at 5 ¶ 2.e.) In light of the discussions

during the scheduling conference, the Court ordered the parties to continue to confer

regarding the potential of extra-record discovery. Additionally, the Scheduling Order

required Defendant to produce the administrative record by December 21, 2018, and

Plaintiff was to notify Defendant of any objections to the content of the record by January

11, 2019. (Scheduling Order, ECF No. 9 at 3.)

       After the parties’ efforts to confer failed, Plaintiff filed her Motion to Compel on

March 22, 2019. (ECF No. 21.) During an April 5, 2019 status conference, all deadlines

were stayed pending resolution of the motion to compel. (Order, ECF No. 27.) Upon

completion of the parties’ written briefing, the Court convened the May 7, 2019 conference

to further discuss the issue.


II.    Legal Standard

       When deciding whether discovery is appropriate in an ERISA denial-of-benefits

case, the Court must first acknowledge the standard by which it reviews the claims

administrator’s decision. The Supreme Court determined “a denial of benefits challenged

under §1132(a)(1)(B) is to be reviewed under a de novo standard unless the benefit plan
                                            3
gives the administrator or fiduciary discretionary authority to determine eligibility for

benefits or to construe the terms of the plan.”3 If the benefits plan gives the administrator

discretionary authority, the Court applies an arbitrary and capricious standard of review.4

The parties’ briefs each suggest the Plan granted Defendant, as claim fiduciary,

discretionary authority to interpret the Plan. Therefore, the Court will ultimately review

this case under the arbitrary and capricious standard of review.

       When utilizing the arbitrary and capricious standard to review the administrator’s

decision, “the district court generally may consider only the arguments and evidence before

the administrator at the time it made that decision.”5 Therefore, the court’s review is

usually “limited to the administrative record—the materials compiled by the administrator

in the course of making his decision,”6 and it “is the unusual case in which the district court

should permit supplementation of the record.”7 “The party moving to supplement the

record or engage in extra-record discovery bears the burden of showing its propriety.” 8

Courts do not look favorably on attempts to discover or present additional substantive

evidence regarding the applicant’s disability.9 But courts have permitted discovery, outside

the administrative record, under such “exceptional circumstances” as when a conflict of



3
  Jaremko v. ERISA Admin. Comm., No. 10-1137-RDR, 2011 WL 42881, at *1 (D. Kan. Jan. 6,
2011) (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)).
4
  Id. (citing DeGrado v. Jefferson Pilot Fin. Ins. Co., 451 F.3d 1161, 1167 (10th Cir. 2006)).
5
  Id. (citing Sandoval v. Aetna Life and Cas. Ins. Co., 967 F.2d 377, 380 (10th Cir. 2002)).
6
  McNeal v. Frontier AG, Inc., No. 12–1284–RDR, 998 F. Supp. 2d 1037, 1041 (D. Kan. 2014)
(citing Holcomb v. Unum Life Ins. Co. of America, 578 F.3d 1187, 1192 (10th Cir. 2009) (internal
citation omitted)).
7
  Id. (citing Hall v. UNUM Life Ins. Co. of Am., 300 F.3d 1197, 1203 (10th Cir. 2002)).
8
  Id. (citing Murphy v. Deloitte & Touche Group Ins. Plan, 619 F.3d 1151, 1163 (10th Cir. 2010).
9
  See Murphy, 619 F.3d at 1159, n.4 (noting a plan participant “is not entitled to a second chance
to prove his disability”) (citing Sandoval, 967 F.2d at 381) (other internal citations omitted).
                                                4
interest exists or “when there is evidence that a claimant could not have presented in the

administrative process.”10

       An inherent conflict of interest arises when a claims administrator acts in a dual role

as both administrator/evaluator and insurer/payor of a claim.11 The court reviewing a

denial of benefits considers the conflict of interest as a factor in its abuse of discretion

analysis, weighing it “more or less heavily depending on the seriousness of the conflict.”12

Courts generally view the conflict as more important “where circumstances suggest a

higher likelihood that it affected the benefits decision” and as less important “where the

administrator has taken active steps to reduce potential bias and to promote accuracy.”13

       Courts in this District and the Tenth Circuit apply the scope of discovery standard

of Fed. R. Civ. P. 26(b) to requests for extra-record discovery related to a dual-role conflict

of interest.14 Under this standard, parties are entitled to discovery regarding matters that

are both “relevant to any party’s claim or defense and proportional to the needs of the

case.”15 But “neither a claimant nor an administrator should be allowed to use discovery

to engage in unnecessarily broad discovery that slows the efficient resolution of an ERISA

claim.”16 The district court must balance its “substantial discretion in handling discovery




10
   McNeal, 998 F. Supp. 2d at 1041 (citing Hall, 300 F.3d at 1203).
11
   Meyer v. UNUM Life Ins. Co. of Am., No. 12–1134–KHV, 96 F. Supp. 3d 1234, 1245 (D. Kan.
2015) (citing Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 112 (2008)).
12
   Id. (citing Murphy, 619 F.3d at 1157 n. 1).
13
   Id. at 1246 (citing Glenn, 554 U.S. at 117).
14
   Parker v. Sun Life Assur. Co. of Can., No. 16-2554-JAR-JPO, 2017 U.S. Dist. LEXIS 42951, at
*2 (D. Kan. Mar. 23, 2017) (citing Murphy, 619 F.3d at 1162).
15
   Id. (citing Fed. R. Civ. P. 26(b)(1), as amended in 2015).
16
   Id. (quoting Murphy, 619 F.3d at 1162-63).
                                              5
requests under Rule 26(b),”17 with “both the need for a fair and informed resolution of the

claim and the need for a speedy, inexpensive, and efficient resolution of the claim.”18

       Without additional discovery, “a claimant may not have access to the information

necessary to establish the seriousness of the conflict. Similarly, the administrator may not

be fully able to rebut a claim of conflict by showing that it ‘has taken active steps to reduce

potential bias and to promote accuracy, for example, by walling off claims administrators

from those interested in firm finances.’”19 Again, though, the benefit of discovery must be

weighed against the burdens and costs.

       When determining the necessity of additional discovery, the thoroughness and

content of the administrative record can be an important tool.20 For example, a party

seeking conflict discovery might satisfy their burden by pointing to red flags in the

administrative record about which “some limited extra-record discovery may reveal

additional insight.”21 Even then, when a need is demonstrated for additional discovery,

claimants should narrowly tailor any extra-record requests,22 keeping in mind the goal of

efficient resolution of an ERISA claim.




17
   Id. at *3 (citing Murphy, 619 F.3d at 1164).
18
   Murphy, 619 F.3d at 1164.
19
   Murphy, 619 F.3d at 1158 (citing Glenn, 554 U.S. at 117).
20
   See Murphy, 619 F.3d at 1163 (“the content of the record might raise concerns about the impact
of a conflict, for example by a "lack of thoroughness."); see Baty v. Metro. Life Ins. Co., No. 17-
1200-EFM-GEB, 2017 WL 4516825, at *2-3 (D. Kan. Oct. 10, 2017).
21
   Baty, 2107 WL 4516825 at *2-3.
22
   Id. at *4.
                                                6
III.   Discussion

       A.      Duty to Confer

       During prior conferences, and throughout the briefing, the parties demonstrated

their attempts to resolve their differences through both written correspondence and

discussion. Therefore, the Court is satisfied they have sufficiently conferred as required

by D. Kan. Rule 37.2 and Fed. R. Civ. P. 37(a)(1).


       B.      Plaintiff’s Motion to Compel (ECF No. 21)

       The parties agree Defendant acted in a dual role regarding the LTD Plan: first, as

the insurer (the entity that would pay out benefits); and second, as the administrator (the

evaluator making the decision whether benefits are payable); therefore, a conflict exists in

this case. Plaintiff contends discovery outside the administrative record is appropriate

because Defendant has a history of biased claims administration.            Plaintiff claims

Defendant used file review companies with known financial biases in favor of the insurance

industry, with no system in place to ensure these review companies control their own

financial biases.   Additionally, Plaintiff argues the administrative record indicates

Defendant’s financial conflict of interest tainted its decision, because Defendant relied on

what Plaintiff perceives as an unethical, impersonal psychiatric review to support its denial

of benefits. Plaintiff claims another file review relied upon by Defendant is implausible

on its face.

       Defendant argues Plaintiff’s requests are not narrow or targeted, but contain more

than 40 separate requests regarding a wide range of topics. Generally, Defendant objects

to Plaintiff’s discovery requests as unnecessarily overbroad and burdensome.           Most
                                             7
requests seek information over a seven-year span, rather than the three-year time frame

(August 2014 to October 2017) during which Defendant considered Plaintiff’s claim.

Many requests also use broad phrasing, such as “any and all communications” or “any and

all documents.” Rather than this being an efficient ERISA matter, Defendant contends

Plaintiff has served discovery as if this is the typical civil litigation.   Furthermore,

Defendant argues Plaintiff did not object to the administrative record as required in the

Scheduling Order, and has not met her burden to show the administrative record itself to

be inadequate.

       Although the Court understands Defendant’s argument regarding Plaintiff’s failure

to object to the administrative record as produced, the discussion at the motion conference

illuminated Plaintiff’s concerns. The information Plaintiff currently seeks is that which

would not typically be produced as part of the administrative record considered by

Hartford. Plaintiff seeks extra-record information, generally, about Defendant’s own

processes. Therefore, although the Court takes note of Defendant’s concern, it chooses to

review Plaintiff’s separate requests on the merits rather than overruling them on the basis

of any untimely objection.

       Plaintiff’s motion to compel includes six categories of information, encompassing

15 separate discovery requests. Each group of requests will be addressed in turn.


              1.     Governing Plan Documents

       The first topic addresses a single Request for Production (“RFP”), RFP No. 4. This

request seeks, “Copies of all agreements, contracts, communications, memoranda, or other



                                            8
written materials regarding this policy, the subject long-term disability plan, Policy No.

GL/GLT-696984.” (ECF No. 21-1 at 4.)

       On review of the briefing, and after discussion with the parties, it appears the dispute

regarding this RFP is resolved. Plaintiff’s motion modified her prior request for “all . . .

written materials regarding this . . . policy,” to seek only Defendant’s “master” insurance

policy, as well as “similar plan-level governing documents” in Defendant’s control. (ECF

No. 21.) Defendant produced as part of the administrative record the “Certificate of

Insurance,” which contains the relevant coverage terms and conditions applicable to

Plaintiff’s benefit claim. Defendant also agrees to produce the master policy in force

between Defendant and Plaintiff’s employer during the time period Plaintiff’s claim was

pending. Because Plaintiff’s Reply and representation during the conference indicated she

will accept the master policy as responsive to RFP No. 4, Plaintiff’s motion is DENIED

AS MOOT regarding Plaintiff’s RFP No. 4. Defendant is expected to produce the master

policy forthwith.


              2.     Claim File Documents

       The second disputed category of Plaintiff’s requests include the following:

       RFP No. 1: any and all correspondence, interoffice memoranda, notes or emails to
       anyone or received from anyone regarding the plaintiff's long-term disability claim
       at any time.

       RFP No. 5: any and all correspondence or communication with any person or entity
       who reviewed the medical records of plaintiff.

       RFP No. 20: all documents, records, and information that demonstrates compliance
       with the administrative processes and safeguards required pursuant to paragraph
       (b)(5) of 29 C.F.R. 2560.503-1, with respect to the benefit determinations at issue
       in this lawsuit.
                                              9
(ECF No. 21-1 at 1, 6, 34-38.) Plaintiff’s motion states she has now limited these three

requests to seek “all documents and correspondence generated in the course of Hartford’s

consideration of O’Sullivan’s claims.” (ECF No. 21 at 3.) Defendant objects to the

Requests as overly broad and unduly burdensome, as well as seeking potentially privileged

documents, without any restriction or temporal limitation.        Defendant contends all

responsive, non-privileged communications are contained within the administrative record

previously produced, and therefore it has fully complied. (ECF No. 30 at 11.) Plaintiff’s

Reply notes she “accepts Hartford’s representation that it has produced the full and

complete claim file,” which resolves RFP Nos. 1 and 5. (ECF No. 31 at 7.) However,

Plaintiff still believes Defendant failed to respond to RFP No. 20.

         Plaintiff’s Reply, for the first time, narrows the universe of documents sought by

RFP No. 20 to those “during the 2014-15 timeframe.” (Id.) She contends although she may

have the complete administrative record, there is nothing included in the record to

demonstrate how Defendant complied with the safeguards required by 29 C.F.R. 2560.503-

1(b)(5). This ERISA regulation requires an employee benefit plan to “establish and

maintain reasonable claims procedures” including processes and safeguards designed to

ensure the plan’s claims decisions are made in accordance with governing plan documents

and the plan is applied consistently.23 Plaintiff argues Defendant has a “preexisting legal

duty to provide the requested” information to Plan participants such as Plaintiff (ECF No.




23
     29 C.F.R. 2560.503-1(b)(5).
                                             10
21 at 4) and the information is deemed relevant under the ERISA claim procedure

regulation (ECF No. 31 at 7).

          Defendant contends it has no documents specifically responsive to this request;

rather, it claims its compliance processes are unwritten. In its four-page written response

to RFP No. 20, it outlines the steps it has taken “to reduce the potential bias stemming from

its purported conflict of interest and promote the accuracy of its claim determinations.”

(ECF No. 21-1 at 35-38.) In her motion, Plaintiff contends she should not have to accept

this “unsworn statement” (ECF No. 21), but Defendant later supports its response with

sworn affidavits, attached to its brief. (ECF No. 30, Exs. 2-4.) In Plaintiff’s Reply, she

appears to accept Defendant’s affidavits, but still contends Defendant “ought to be able to

produce documents reflective of its stated policies.” (ECF No. 31 at 9.)

          Defendant produced the entire administrative record, affirmatively stated it

possesses no responsive documents, and provided a narrative response to RFP No. 20.

Regardless of whether Defendant’s unsworn narrative statement is an appropriate method

of response to a Rule 34 document request,24 the Court accepts Defendant’s later affidavits

and its statement it has no responsive documents. It is not clear in Plaintiff’s briefing what

else she is looking for. The Court finds Plaintiff fails to meet her burden to demonstrate

why the administrative record and other information provided by Defendant is insufficient.

          As set forth above, Plaintiff’s motion is DENIED as moot as to RFP Nos. 1 and

5, and DENIED as to RFP No. 20.




24
     The Court does not reach this issue, given the sworn affidavits later provided.
                                                  11
              3.      File Review Companies and Compensation

       In the next category of requests, Plaintiff asks Defendant to produce information

about two outside vendors (MES Peer Review Services (“MES”) and Professional

Disability Associations (“PDA”)) hired by Defendant, and two physicians. Defendant

retained the vendors to engage the physicians to complete reviews of Plaintiff’s medical

condition. The disputed portions of these requests are:

       RFP No. 11: 1099 forms that show amounts paid by Hartford for the years 2012 to
       present with respect to MES, PDA, Taral Sharma, MD, and Dr. Elizabeth Haglind.

       RFP No. 12: All documents reflecting attempts by Hartford to ensure that MES,
       PDA, Taral Sharma, MD, and Dr. Elizabeth Haglind have no financial biases that
       would interfere with their ability to provide accurate evaluations.

       RFP No. 13: All documents reflecting attempts by Hartford to ensure that MES
       Peer Review Services, PDA, Taral Sharma, MD, and Dr. Elizabeth Haglind have no
       non-financial biases that would interfere with their ability to provide accurate
       evaluations.

       Interrog. No. 3: For each physician, file reviewer, surveillance company, or vendor
       you used in your review of this claim, please provide. . . (e) the fees paid to each
       vendor and/or file reviewer for the past five years; (f) information about the number
       of time each file reviewer has reviewed claims for Hartford; and (g) statistics
       concerning the outcomes of the reviews for the past 7 years.

(ECF No. 21-1 at 11, 13-20, 40-41.) Plaintiff argues all the information sought is necessary

to demonstrate bias, and financial and other incentives to vendors and reviewers. Vendor

compensation (through 1099’s), has previously been relied upon at summary judgment.25

Plaintiff also believes marketing materials from PDA gleaned from the Internet suggests

PDA helps its customers obtain “desired outcomes;” and it sponsors conferences which


25
  Pl.’s Motion, ECF No. 21 at 5, citing Meyer v. UNUM Life Ins. Co. of Am., 96 F. Supp. 3d 1234,
1244 (D. Kan. 2015) (discussing the amount paid by the defendant insurance company to a
physician reviewer for the 5 years prior to and surrounding plaintiff’s claim for benefits).
                                              12
excludes claimants’ lawyers. (ECF No. 21, Ex. B. at 5, 64, 69, 91, 106.) Plaintiff claims

Defendant paid MES over $1.4 million and PDA over $2.8 million between March 2017

and January 2018—information Plaintiff gleaned from a separate case pending in D. Kan.26

Plaintiff also contends Defendant evaluates its employees based on the number of referrals

they make to outside preferred vendors, such as MES and PDA. Plaintiff bases this belief

on a 2014 federal case in the District of Nevada.27

       Defendant previously agreed to produce the contracts with its vendors and the

curriculum vitae of each physician reviewer. The amounts paid to each vendor for their

services on Plaintiff’s claim are included in the administrative record. The affidavit of

Defendant’s employee also outlines the percentage of external reviews it obtained from

MES and PDA from 2014 through 2017. (Id. at 3-4 ¶ 9.) Defendant argues any additional

discovery is of no probative value to the conflict analysis, and cites multiple federal cases

supporting its position.28 It also contends the burden of responding to Plaintiff’s statistical

requests (Interrog. Nos. 3(f) & (g)) would be enormous, and supports its claim of undue

burden with an affidavit from its Clinical Practices Consultant (Gibson Decl., ECF No. 30-

3.) Although Defendant tracks statistical information related to the status of claims


26
   Pl.’s Motion, ECF No. 21 at 5, citing Stroot v. Hartford Life & Accident Ins. Co., Case No. 6:18-
cv-01274-JWB-TJJ (see ECF No. 29-1, at 10.).
27
   Pl.s’ Motion, ECF No. 21, at 5, citing Hertz v. v. Hartford Life & Acc. Ins. Co., 991 F. Supp. 2d
1121, 1134 (D. Nev. 2014) (finding significant evidence that “Hartford evaluates its employees
according to their ability to deny and terminate claims” and “Hartford evaluates its employees on
how frequently they make referrals to” a specific outside vendor.)
28
   Def.’s Resp., ECF No. 30 at 12-13, citing, e.g., Murphy, 619 F.3d 1164, n. 9 (“The utility of
such expansive discovery is likely in all but the most unusual cases to be outweighed by the
burdensomeness and costs involved.”); Rutherford v. Reliance Standard Life Ins. Co., No. 10–
2456–JWL, 2011 WL 4376557 at *4 (D. Kan. Sept. 20, 2011) (denying motion to compel
statistical data as “an example of an ‘unwieldy, burdensome and speculative fishing expedition’
mentioned in Murphy”).
                                                13
generally, it does not track each reviewing physician’s specific findings. Defendant

estimates it would take 16,928 hours to manually review its files to identify the statistical

information sought by Plaintiff. (Id. at 3 ¶ 8.)

       With regard to the financial information sought in RFP No. 11 and Interrogatory

3(e), the Court finds Plaintiff’s request, as written, overly broad. Plaintiff seeks seven years

of information in RFP No. 11 and Interrogatory No. 3(e), when her claim was only active

for three years. It appears Plaintiff now has all the financial information regarding

payments to vendors and reviewing physicians on this claim. According to her briefing,

Plaintiff apparently also has the information regarding the amounts Defendant paid to these

same vendors, generally, in 2017-18.29 Plaintiff has provided no part of the administrative

record for the Court’s review to determine whether this information is truly adequate.

Therefore, Plaintiff fails to meet her burden to demonstrate why the information she

possesses is insufficient. Plaintiff’s motion to compel is DENIED with regard to RFP

No. 11 and Interrogatory No. 3, subpart (e).

       Plaintiff withdrew Interrogatory No. 3, subpart (g), based upon the company’s

affidavit. (Pl.’s Reply, ECF No. 31 at 8.) The remaining statistical request is found in

Interrogatory No. 3(f), seeking information about the number of times each file reviewer

has reviewed claims for Defendant. Regarding the information sought in Interrogatory No.

3(f), this Court finds such raw statistical evidence ignores the unique and potentially

determinative distinctions in individual cases presented to each reviewer. At best, it is



29
  Pl.’s Motion, ECF No. 21 at 5, citing Stroot, Case No. 6:18-cv-01274-JWB-TJJ (see ECF No.
29-1, at 10.).
                                              14
circumstantial evidence, which could lead to “a morass of secondary and remote arguments

going to which other cases are comparable.”30 The potential probative value of such

evidence does not justify the potential burden and costs demonstrated, through affidavit,

by Defendant. Therefore, Plaintiff’s motion to compel is DENIED as to Interrogatory

No. 3, subpart(f).

       RFP Nos. 12 and 13 seek documentation regarding Defendant’s attempts to prevent

both financial and non-financial biases in its vendors and physician reviewers. Again, in

Defendant’s responses to the RFPs, in the same fashion as its responses to RFP No. 20

discussed above, Defendant details the steps it takes to ensure fair and accurate claims

determinations. (See ECF No. 21-1, at 13-20.) Whether or not this is an appropriate

method of response to a Rule 34 request is immaterial, as this information is restated in the

sworn affidavits attached to Defendant’s Response (ECF No. 30, Exs. 2-4.)

       Although the Court previously accepted Defendant’s sworn explanations, as in its

analysis above of RFP No. 20, during the discussion of RFP Nos. 12 and 13 at conference,

Plaintiff argued Defendant acknowledged it has “practices.” Defendant contended during

oral argument it has no practices “specifically responsive.” But Defendant was unsure

whether any written documents exist or whether the steps outlined in its discovery

responses are just general practices.

       Unconvinced, Defendant has fully explored the extent of its written policies

regarding reduction of bias, the Court orders the following: to the extent Defendant can



30
  Murphy, 619 F.3d at 1164 n. 9; see also Rutherford, 2011 WL 4376557 at *4 (denying request
for statistical information).
                                             15
locate any written practices, procedures, or policies evidencing its attempts to reduce any

financial or non-financial biases of its vendors or physician reviewers, the Court ORDERS

Defendant to supplement RFP Nos. 12 and 13. Furthermore, after discussion during the

conference, the Court ORDERS these requests to be limited to the time frame during which

Plaintiff’s claim was being considered. As set forth herein, Plaintiff’s motion to compel

is GRANTED in part as to RFP Nos. 12 and 13. Defendant must supplement RFP Nos.

12 and 13 within three weeks of the filing of this written order.


              4.     Efforts to Minimize Impact of Conflict of Interest

       Plaintiff’s next group of requests are similar to RFP Nos. 12 and 13 discussed above.

In RFP Nos. 18 and 19, Plaintiffs seek information demonstrating steps taken by Defendant

to reduce bias and promote accuracy in its own processes (rather than in its vendors and

physicians as sought by RFP Nos. 12 and 13). These requests are:

       RFP No. 18: Any documents that show the steps taken by Hartford to reduce
       potential bias and to promote accuracy in the claims process.

       RFP No. 19: Any and all documents showing Hartford's policies designed as
       management checks to penalize inaccurate decision-making (irrespective of whom
       the inaccuracy benefits).

(ECF No. 21-1 at 27-34.) Again, in Defendant’s responses to the RFPs, in the same fashion

as its responses to RFPs Nos. 12, 13 and 20, Defendant provides no documents but

responds narratively about the steps it takes to ensure fair and accurate claims

determinations. (Id.)    Whether or not this is an appropriate method of response is

immaterial, as this information is restated in the sworn affidavits attached to Defendant’s

Response. (ECF No. 30, Exs. 2-4.)


                                            16
       However, as discussed above, during the conference, the parties’ positions were

clarified. Defendant argues the requests are overbroad, seeking “all documents” and not

just policies and practices. Plaintiff argued that Defendant has acknowledged it has

“practices.” Defendant contended during oral argument it has no practices “specifically

responsive,” but Defendant was unsure whether any written documents exist or whether

the steps outlined in its discovery responses are just general practices.

       Because the Court is unconvinced, on the basis of the parties’ representations at the

conference, that Defendant has fully explored the extent of its written policies regarding

reduction of bias and promotion of accuracy, the Court orders the following: To the extent

Defendant can locate any written practices, procedures, or policies evidencing its attempts

to reduce potential biases, promote accuracy, and penalize inaccurate decision-making in

its claims process, the Court ORDERS Defendant to supplement RFP Nos. 18 and 19.

Furthermore, after discussion during the conference, the Court ORDERS these requests to

be limited to the time frame during which Plaintiff’s claim was being considered. As set

forth herein, Plaintiff’s motion to compel is GRANTED in part as to RFP Nos. 18 and

19. Defendant must supplement RFP Nos. 18 and 19 within 3 weeks of the filing of this

written order.


              5.     Employee Evaluations and Criteria for Evaluations

       The next category of information sought by Plaintiff involves Defendant’s

evaluations of its employees, and whether such evaluations are determined in part by the

number of referrals employees make to specific vendors. The requests include:



                                             17
       RFP No. 14: The performance evaluations and performance reviews since January
       1, 2012 for each employee of Hartford who was involved in this claim.

       RFP No. 15: Defendant’s written criteria or standards for employee compensation,
       bonuses and awards.

       Plaintiff contends a 2014 federal case in Nevada, Hertz v. v. Hartford Life & Acc.

Ins. Co.,31 found Defendant evaluates its employees based on the number of referrals they

make to outside preferred vendors like MES Solutions. Plaintiff argues how Defendant

coaches its employees is relevant to how the Court will ultimately weigh Defendant’s

conflict. Plaintiff cites cases from outside this district permitting discovery of such

information,32 as well as one District of Kansas case referencing employee counseling in

its summary judgment analysis.33

       Defendant argues Plaintiff’s requests are overbroad, seeking more than seven years

of employee reviews for each employee involved, regardless of the employee’s role in the

decision-making process.      Defendant expresses concern regarding the privacy of its

employees’ personal information, and cites a 2012 District of Kansas decision in Perkins

v. Hartford Life and Acc. Ins. Co.,34 to contend Plaintiff’s requests should be denied.

       In its discretion, the Court will permit, with certain limitations, the discovery of

employee evaluations and reviews, and Defendant’s written criteria or standards as


31
   Hertz v. Hartford Life & Acc. Ins. Co., 991 F. Supp. 2d 1121, 1135 (D. Nev. 2014).
32
    ECF No. 21 at 7, citing Hertz, 991 F. Supp. 2d at 1135; citing Black v. Hartford Life & Acc.
Ins. Co., 2018 WL 3872113 (D. Or. 2018); Davis v. Hartford Life & Accident Ins. Co., No. 3:14-
CV-00507-TBR, 2015 WL 7571905, at *6 (W.D. Ky. Nov. 24, 2015).
33
   Meyer, 96 F. Supp. 3d at 1248 (considering whether the insurance company counseled its
medical reviewer regarding an error, and noting the lack of counseling “suggests actual bias and
is entitled to some weight”).
34
   No. 11-2557-KHV, 2012 WL 3834745, at *2 (D. Kan. 2012) (finding the request overly broad
on its face “because it would include clerical employees having no substantive involvement in the
decision” and also because the court accepted defendant’s unequivocal discovery responses).
                                               18
outlined in Plaintiff’s RFP Nos. 14 and 15. However, the breadth of the requests is

narrowed to the three years in which Plaintiff’s claim was being considered (2014 – 2017),

and is limited to those employees who were decision-makers.35 The parties have agreed

upon, and the Court approved and filed, a Protective Order (ECF No. 13), and any

employee information will be protected under that Order. Therefore, Plaintiff’s motion to

compel is GRANTED in part as to RFPs Nos. 14 and 15.


                 6.     Statistics and Documents Concerning This Plan

          Plaintiff’s final category of disputed requests seeks information about Defendant’s

other claim determinations. Though similar to the information sought in category 3 above,

these requests seek information about claims decided under the disability policy issued to

Plaintiff’s employer, rather than those involving review vendors. The requests include the

following:

          RFP No. 16: Management reports showing Hartford’s denial rates on disability
          insurance claims by employees of Spirit Aerosystems Holdings, Inc. for the years
          2012 through 2017.

          RFP No. 17: Claims payment history on Group Account Policy No. GL/GLT-
          696984 for the years 2012 through 2017.

          Interrog. No. 6: Please state the total number of claims made under the subject
          disability plan for the last ten (10) years; with respect to those, please state the
          following:
                 a. Number of claims approved;
                 b. Total amounts paid for LTD benefits under the plan;
                 c. The number of claims denied under the plan; and
                 d. The dollar amount expended by Defendant on the individuals and entities
                     identified above for each claim that was denied.



35
     See id.
                                               19
(ECF No. 21-1 at 24-27, 45-46.) In Plaintiff’s motion and Reply, she maintains this group

of requests “as limited” simply seeks documents reflecting denial rates and termination

rates for the subject plan for 2012-2017.

       Plaintiff contends Defendant’s own management reports to its shareholders suggest

the company is capable of providing this information. (ECF No. 21 at 8.) Defendant

maintains the requests are unduly burdensome, because it does not track this information

in the regular course of its business. It argues to determine the amount of benefits paid

under the Plan, and the costs incurred for each claim denied under the Plan, would require

Hartford to manually review every LTD claim file for the requested time period.

       The review of this statistical information sought is the same standard as that

requested above in Interrog. No. 3(f). The Court finds Plaintiff’s requests overbroad, even

as limited, because Plaintiff seeks years of information rather than information limited to

the timeframe of Plaintiff’s claim. More importantly, this Court finds the potential

probative value of such evidence does not justify the potential burden and costs

demonstrated by Defendant. At this juncture, in the Court’s discretion, Plaintiff’s motion

regarding RFP Nos. 16 and 17 and Interrog. No. 6 is DENIED.


IV.    Conclusion on Plaintiff’s Motion to Compel (ECF No. 21)

       After review of the disputed discovery, not only does the Court find Plaintiff

generally fails to meet her burden to demonstrate the propriety of extra-record discovery

(in some instances), but the Court has overarching concerns with the broadness of

Plaintiff’s requests. In an ERISA action, extra-record discovery should occur only in “the



                                            20
unusual case.”36 Rather than pointing out limitations of the administrative record in this

case, or red flags raised therein, to support her extra-record requests, Plaintiff points to

information gained through various external sources, and seeks wide timeframes of

information.    Here, Plaintiff served Defendant with 20 requests for production of

documents, not including many subparts, along with several interrogatories and requests

for admission. The Court is concerned the use of such methods in every ERISA denial-of-

benefits case would hamper the necessary efficiency of an ERISA matter, and reduce every

such case to the run-of-the-mill civil action.37

       But as explained to the parties during the conference, this ruling does not prohibit

Plaintiff from later seeking additional discovery if the information produced by Defendant

leads Plaintiff to believe something is missing from its conflict analysis. However, the

Court encourages Plaintiff to ensure any future requests are supported by either evidence

previously produced or some red flags in the record, and any future requests are narrowly

tailored.

       For the reasons set forth above, IT IS THEREFORE ORDERED that Plaintiff’s

Motion to Compel Discovery (ECF No. 21) is GRANTED in part and DENIED in part.




36
   McNeal v. Frontier AG, Inc., No. 12–1284–RDR, 998 F. Supp. 2d 1037, 1041 (D. Kan. 2014)
(citing Hall v. UNUM Life Ins. Co. of Am., 300 F.3d 1197, 1203 (10th Cir. 2002)).
37
   Parker, 2017 U.S. Dist. LEXIS 42951, at *2 (quoting Murphy, 619 F.3d at 1162-63) (“neither a
claimant nor an administrator should be allowed to use discovery to engage in unnecessarily broad
discovery that slows the efficient resolution of an ERISA claim.”)
                                               21
V.     Revised Scheduling Order

       In light of the discovery permitted, and after thorough discussion with counsel, the

prior stay of deadlines (Order, ECF No. 27) is lifted, and the deadlines established in the

prior Scheduling Order (ECF No. 9) are modified as follows:

                                 SUMMARY OF DEADLINES

                           Event                                Deadline/Setting
     Confidential settlement reports to magistrate judge     6/7/19
     Jointly filed mediation notice                          8/2/19
     Mediation completed                                     9/20/19
     Supplementation of disclosures & any discovery          Per rule
     responses
     All discovery completed                                 7/31/19
     Physical and mental examinations                        n/a
     Jointly proposed protective order submitted to court    completed
     Motions to dismiss                                      (deadline passed)
     Motions to amend                                        (deadline passed)
     All other potentially dispositive motions (e.g.,        10/4/19
     summary judgment)
         Responses                                           10/25/19
         Replies                                             11/8/19
     Status conference (phone)                               n/a
     Proposed pretrial order due                             8/7/19
     Pretrial conference (phone)                             8/12/19 @ 11:00 a.m.
     Proposed findings of fact & conclusions of law –        3/23/20 or 4/27/19,
     due 14 days before trial                                depending on trial setting
     Court Trial in Wichita; ETT: 1-2 days (courtroom        4/6/20
     TBD)                                                    (2nd setting; could move to
                                                             5/11/19)

                                             22
All other requirements and guidelines found in the prior Scheduling Order (ECF No. 9)

continue to govern this litigation.

       IT IS SO ORDERED.

       Dated this 22nd day of May, 2019.

                                                s/ Gwynne E. Birzer
                                                GWYNNE E. BIRZER
                                                United States Magistrate Judge




                                           23
